Name: Commission Regulation (EC) NoÃ 637/2005 of 26 April 2005 determining the allocation of export licences for certain milk products to be exported to the Dominican Republic under the quota referred to in Article 20a of Regulation (EC) NoÃ 174/1999
 Type: Regulation
 Subject Matter: tariff policy;  trade;  America;  processed agricultural produce
 Date Published: nan

 27.4.2005 EN Official Journal of the European Union L 106/15 COMMISSION REGULATION (EC) No 637/2005 of 26 April 2005 determining the allocation of export licences for certain milk products to be exported to the Dominican Republic under the quota referred to in Article 20a of Regulation (EC) No 174/1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 174/1999 of 26 January 1999 laying down detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products (2), and in particular Article 20a(11) thereof, Whereas: Article 20a of Regulation (EC) No 174/1999 determines the procedure for allocating export licences for certain milk products to be exported to the Dominican Republic under a quota opened for that country. Applications submitted for the 2005/2006 quota year cover quantities greater than those available. As a result, allocation coefficients should be set for the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 The quantities covered by export licence applications for the products referred to in Article 20a(3) of Regulation (EC) No 174/1999 submitted for the period 1 July 2005 to 30 June 2006 shall be multiplied by the following allocation coefficients:  0,787132 for applications submitted for the part of the quota referred to in Article 20a(4)(a) of Regulation (EC) No 174/1999,  0,062633 for applications submitted for the part of the quota referred to in Article 20a(4)(b) of Regulation (EC) No 174/1999. Article 2 This Regulation shall enter into force on 27 April 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 20, 27.1.1999, p. 8. Regulation as last amended by Regulation (EC) No 558/2005 (OJ L 94, 13.4.2005, p. 22).